United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                  No. 02-1867WM
                                   ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Robert James Brown,                      * Western District of Missouri.
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: June 24, 2002
                              Filed: July 16, 2002
                                   ___________

Before BOWMAN, LOKEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Robert James Brown appeals from the district court’s1 imposition of sentence
following revocation of supervised release. We affirm.

       Brown began serving supervised release on September 21, 2001. On October
5, 2001, the probation office filed a petition alleging that Brown had stopped taking
prescribed medication in contravention of the probation officer’s instructions, and had
indecently exposed himself to a mental health counselor, thereby violating supervised

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
release conditions requiring him to follow his probation officer’s instructions, to
participate successfully in mental health counseling, and not to commit another
federal, state, or local crime. After considering the counselor’s testimony at the
revocation hearing, the district court found that Brown had violated his release
conditions, revoked supervised release, and sentenced Brown to 14 months
imprisonment and 3 years additional supervised release.

       Brown’s counsel argues on appeal that the district court clearly erred in finding
a factual basis for revoking Brown’s supervised release. In a pro se supplemental
brief, Brown argues that the revocation was premised on fabricated statements, and
that the probation officer wrongly required him to take medication as he was not
under a doctor’s order to do so. He also challenges the district judge’s impartiality
and counsel’s effectiveness.

       We conclude that the district court had ample evidence to find that Brown
violated his supervised release based on the witness’s testimony, and that Brown’s
challenge to her credibility is without merit. See United States v. Hernandez, 281
F.3d 746, 748 (8th Cir. 2002) (credibility determinations are virtually unreviewable
on appeal). We also reject Brown’s other arguments: the district judge’s unfavorable
ruling does not suffice to demonstrate bias, see United States v. Edwards, 159 F.3d
1117, 1131 (8th Cir. 1998), cert. denied, 528 U.S. 825 (1999), Brown’s complaints
concerning counsel’s effectiveness should not be raised on direct appeal, see United
States v. Embrey, 250 F.3d 1181, 1183-84 (8th Cir. 2001), and the requirement that
Brown take prescribed medication did not play into the district court’s decision to
revoke supervised release.

       The judgment of the district court is affirmed. We also grant counsel’s motion
to withdraw.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-